Citation Nr: 0940060	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for COPD, claimed as due to 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1950 to July 
1954.
 
This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  During the pendency of this appeal, 
jurisdiction of these claims was transferred to the RO in St. 
Petersburg, Florida.

In his substantive appeal (VA Form 9), the Veteran requested 
a videoconference hearing before a Veterans Law Judge at the 
RO.  Such a hearing was scheduled for February 14, 2008, and 
the Veteran was so notified in January 2008.  However, he 
failed to report at his scheduled time and thus far has not 
offered an explanation for his absence.  Accordingly, the 
Board will adjudicate the Veteran's appeal as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for COPD, claimed as due to asbestos 
exposure, the Board finds that additional development of the 
evidence is required.

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, Subsection (a).  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos related diseases/abnormalities: fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id. at 
Subsection (c).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  As such, the guidelines indicate that the VA is to 
develop any evidence of asbestos exposure before, during, and 
after service.  

The Veteran claims that he currently experiences COPD as a 
result of exposure to asbestos during service and/or as a 
result of in-service pneumonia.  See the Veteran's September 
2005 notice of disagreement (NOD).  He claims to have been 
exposed to asbestos while working in Norfolk, Virginia, due 
to asbestos siding on the buildings and asbestos being used 
in the heating systems.  Id.  The Veteran's military 
occupational specialty is listed on his DD Form 214 as having 
been as a clerk-typist.  The Veteran's service personnel 
records (SPRs) confirm that he was stationed at Norfolk, 
Virginia from the period of December 1950 to July 1954.  The 
Veteran does have records of treatment for a cold in 
September 1950, for the flu in December 1960, and for a cough 
in May 1952, although his discharge examination failed to 
note any related issues.  Furthermore, service treatment 
records (STRs) and SPRs are negative for any mention of 
asbestos exposure.  Under the duty to assist the Veteran, the 
AOJ must make an attempt to confirm whether or not he was 
exposed to asbestos during his service in Norfolk, Virginia.  
See 38 U.S.C.A. § 5103A.  In this regard the AOJ should 
contact the following appropriate offices to determine 
whether the Veteran was potentially exposed to asbestos from 
December 1950 to July 1954, while stationed at Norfolk, 
Virginia:  the Naval Historical Center, and the Navy Medical 
Liaison office (Naval Sea Systems Command).

In addition, the claims file contains various VA medical 
treatment records from the VA Medical Center (VAMC) in Bay 
Pines, Florida, dated from April 2005 to July 2006.  However, 
according to his April 2005 claim, the Veteran has asserted 
earlier treatment for his COPD at the VAMC in Bay Pines, 
Florida, in 1985.  These records, if they exist, have not 
been obtained and associated with the other evidence in his 
claims file.  The VA's duty to assist includes obtaining 
records of his relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Thus, 
the AOJ should take appropriate steps to determine whether 
relevant VA records exist from the VAMC in Bay Pines, 
Florida, dated in 1985, of treatment of the Veteran for COPD.  
If such records do exist, the AOJ should obtain them on 
remand.  Additionally, the AOJ should secure any current VA 
treatment records dated after July 2006 that the Veteran 
identifies.

Finally, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  At this time, the Veteran has not 
presented competent evidence of COPD.  The Veteran has 
indicated that he has COPD; however, there is no medical 
evidence in the claims file to indicate that he currently 
suffers from this disorder.  There is also no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to make such a 
determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  However, if the AOJ discovers evidence that 
the Veteran was exposed to asbestos, and/or that he currently 
experiences COPD, he should be provided with a VA medical 
examination to determine whether any connection exists 
between such disorder and the Veteran's service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request verification of the Veteran's 
alleged in-service asbestos exposure 
while stationed in Norfolk, Virginia from 
December 1950 to July 1954 by contacting 
the Naval Historical Center, and the Navy 
Medical Liaison office.
	
	Contact the Naval Historical Center at 
the following address:  805 Kidder Breese 
SE, Washington Navy Yard, Washington, 
D.C. 20374-5060
	
	Contact the Navy Medical Liaison office 
at the following address:  Naval Sea 
Systems Command (SEA 00D), Congressional 
and Public Affairs Office, 1333 Isaac 
Hull Avenue SE, Washington Navy Yard, DC 
20376.

For any request for confirmation of 
asbestos exposure, enclose a copy of the 
Veteran's service personnel records 
(SPRs), including his DD Form 214, and 
dates of assignment in Norfolk, Virginia, 
as well as a copy of the Veteran's 
statements wherein he claims to have been 
exposed to asbestos.

	Request that the appropriate office 
verify the alleged sources of exposure 
and ask them to indicate whether it was 
likely that the Veteran was exposed to 
asbestos in the course of his assigned 
duties within the MOS noted in his 
service records.  If no such opinion can 
be given, the service department must 
indicate this, and give the reason why.  
All efforts to obtain these records 
should be fully documented, and a 
negative response is required if no 
records are available.

2.	Contact the VAMC in Bay Pines, Florida, 
to determine if there are any records of 
medical treatment for the Veteran's COPD 
dated from 1985 or after July 2006.  If 
there are, obtain these records.  

In addition, if the Veteran identifies 
any additional treatment for his COPD, 
the AOJ should attempt to secure these 
records as well.  All attempts to obtain 
these records, and any response received, 
must be documented in the claims file.  
If no records are available, a response 
to that effect is required and should be 
documented in the file and the Veteran 
appropriately notified.

3.	If the Navy Medical Liaison Office 
determines that the Veteran was exposed 
to asbestos, or there is a confirmed 
diagnosis of COPD, the AOJ must forward 
the claims folder to an appropriate 
specialist to determine whether any of 
the Veteran's pulmonary conditions, 
including COPD, is related to any in-
service exposure to asbestos or directly 
to his service.  If such an examination 
is necessary, the Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse consequences 
for his claim.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests and 
studies (including X-rays) should be 
accomplished (with all results made 
available to the physician prior to the 
completion of the examination report), 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

After review of the entire evidence of 
record, the examiner should render an 
opinion as to whether it is at least as 
likely as not (probability of 50% or 
greater) that the Veteran's COPD is 
causally connected to any in-service 
asbestos exposure, or otherwise connected 
to the Veteran's service.  If no causal 
link is found, such findings and 
conclusions should be affirmatively 
stated and explained, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	Then, readjudicate the claim for service 
connection for the COPD in light of any 
additional evidence obtained since the 
May 2006 statement of the case (SOC).  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must-be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



